Citation Nr: 1550538	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the termination of nonservice-connected disability pension benefits due to excessive annual countable income, effective April 01, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to September 1972 and October 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a videoconference hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating the Veteran's claim.

Based on the current record, the Veteran's monthly income is unclear.  The Veteran reports that he was the victim of identity theft, and that the decision to terminate his pension benefits was based on inaccurate employment and income information.  Specifically, the Veteran alleges that his employment and income history for several years is incorrect due to another individual fraudulently using the Veteran's passport.  See, e.g., August 2012 letter; October 2015 Hearing Transcript, pp. 4-9.

The Veteran submitted a Notice of Proposed Decision from the Social Security Administration (SSA), dated in April 2012.  The notice indicates that SSA was terminating the Veteran's disability benefits due to evidence that the Veteran had performed "substantial work."  The letter listed various employers the Veteran reportedly had over the past decade, including Datum-A-Industries (December 2008 to April 2009), Rite Way Mechanical Installations (January 2011 to December 2011), and Twin City Staffing (January 2011 to December 2011).  The Veteran submitted three pages from a report of employment history, dated in December 2013, which contained handwritten annotations indicating that certain periods of employment and earnings were being removed from his record, including Rite Way Mechanical Installations, Twin City Staffing, and Iker Manufacturing.  However, other employers and earnings remained, such as Hutchinson Manufacturing (2012).  The source of this report is unclear; moreover, it contains no context as to why those periods of employment history were removed from the Veteran's record, let alone the nature of the record being discussed.  Additionally, the continued presence of some employment history and reported income on the annotated form suggests that some of the employment and earned income attributed to the Veteran was accurately reported.  

A February 2014 Report of General Information indicates that the RO attempted to obtain records relating to the Veteran's employment from the Minnesota Department of Revenue; the document stated that the Veteran would be sent the required release form.  A copy of the signed release form is of record; however, it appears that the Veteran authorized SSA to receive the records rather than VA.  Nevertheless, it appears that VA attempted to obtain the records using that authorization form.  

An April 30, 2014 Report of General Information indicates that "Joanna CA SSA" informed VA that SSA could not fax fraud documentation and that the Veteran should go to the "local office" to retrieve the information.  VA sent the Veteran a letter in May 2014 informing him that only he could obtain the sought after information by personally visiting SSA.  In a May 2014 response, the Veteran wrote that after asking for copies of employment applications and Social Security statements, "no one has come up with this information," and that each time SSA attempts to verify employment, employers are removed from his employment records as they could not provide SSA with verification of his employment.  The Veteran did not specifically address whether he was able to obtain SSA's records pertaining to an identity fraud investigation.  A review of the record does not indicate these records have been identified or associated with the record since that time.

A March 27, 2015 Report of General Information with an unnamed employee of the Social Security Office in Duluth, Minnesota, indicated that the Veteran had earnings reported to SSA in 2010 ($22,000) and 2011 ($19,424), yet a separate Federal Insurance Contributions Act (FICA) Summary, dated in December 5, 2013 and received in March 2015, indicates no earnings for those years.  Additionally, the Veteran testified during the October 2015 hearing that he was undergoing extensive cancer treatment in 2011 and that he would not have been able to work during that time.  See Hearing Transcript, pg. 13.  

The Board further notes that the latest Improved Pension Eligibility Verification Report submitted by the Veteran was received in August 2012.  On that report, the Veteran indicated that he worked from July 1 to July 30, 2009.  However, during the October 2015 hearing, the Veteran testified that he did not work in 2009.  See Hearing Transcript, pg. 9.  These inconsistencies must be reconciled.  

Lastly, during the October 2015 videoconference hearing, the Veteran testified that the Lester Prairie Police Department conducted an investigation of the reported identity fraud, and subsequently turned the investigation over to the Minnesota Attorney General's office.  See Hearing Transcript, pp. 5-7.  The Veteran reported that he had not yet been able to obtain documents from either agency regarding the status of the investigation.  Id. at 8.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, on remand, the AOJ should request that the Veteran provide any records he is able to obtain of his own accord relating to the reported criminal investigation into his identity fraud.  The Veteran may also submit copies of the reports he filed with these law enforcement agencies or any other information he deems relevant regarding the investigations into the identity fraud.  

In light of the above, it is apparent that the record is incomplete, and thus the Board is unable to render a decision based on the available evidence.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Request that the Veteran submit any documentation in his possession or that he can obtain on his own accord related to criminal complaints filed by him regarding the reported identity theft, including those held by the Lester Prairie Police Department and the Minnesota Attorney General's Fraud Unit.  

2.  The AOJ should obtain from the SSA records documenting any financial benefits paid to the Veteran by SSA, as well as any records pertaining to the Veteran's employment and investigation related to fraud perpetuated using the Veteran's personal information.  The AOJ should also contact the Minnesota Department of Revenue and any other pertinent agency, including any law enforcement agency, to obtain any documentation relating to the Veteran's allegations of identity theft and resulting investigations thereof.

If any signed authorization is required from the Veteran before obtaining such documentation, provide the Veteran with the required form(s) and request that he submit signed copies so the evidence may be obtained.  Verify that the forms are properly completed so any outstanding evidence may be obtained.

3.  Provide the Veteran with the opportunity to complete an additional VA Form 21-0517-1, Improved Pension Eligibility Verification Report.  The Veteran should identify all income, as well as expenses or exclusions from his countable income for VA purposes, including medical expenses, for each annualized 12-month period from March 2009 to the present.  If any medical expense is a reoccurring expense, that fact should be noted.  

Additionally, ask the Veteran to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

4.  Upon receipt of such data, recalculate in writing the Veteran's countable income for each year from March 2009 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from March 2009 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




